TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00733-CV



                             SectionCheck.com, LLC, Appellant

                                               v.

                                  Drilling Info, Inc., Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
       D-1-GN-11-000325, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              We abated this appeal on February 29, 2012 while the parties pursued settlement

discussions. Appellant SectionCheck.com, LLC has filed an unopposed motion to reinstate and

dismiss this appeal because the parties have settled the claims in the underlying suit, and

SectionCheck no longer wishes to pursue this appeal.

              Accordingly, we reinstate the appeal, grant appellant’s motion, and dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1).




                                            Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: March 22, 2012